DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches  a system for detecting lesions in a medical image including: a) a feature extractor, configured receive retinal image input from a user, and further configured to extract image features from the retinal image; b) a neural network, trained according to the training methods disclosed herein and configured to receive image features from the feature extractor, and further configured to output scalar image features; and c) a machine learning program, configured to receive scalar image features from the neural network and further configured to output disease diagnosis. In certain aspects, the image features are spatial distributions of image features. In further aspects, spatial distributions are heat maps. According to still further aspects, the spatial distributions are point-wise outputs, for example US publications 20160292856. However, the prior art of record fails to show the limitation of claims 1, 9, and 13, “determining, by a training apparatus, an initial training model, the initial training model comprising an initial detection model and an adaptive model; determining, by the training apparatus, a training sample, the training sample comprising source domain data and target domain data, the source domain data comprising a plurality of first user body organ images, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/XIN JIA/
Primary Examiner, Art Unit 2667